Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for our review his contention that count one of the indictment, charging him with attempted grand larceny in the second degree, must be dismissed for failure to comply with CPL 200.50 (7) (see, CPL 470.05 [2]; People v Limpert, 186 AD2d 1005, 1005-1006, lv denied 81 NY2d 764; see also, People v Ian-none, 45 NY2d 589, 600), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, D’Amico, J.—Attempted Grand Larceny, 3rd Degree.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.